                                81,7(' 67$7(6 ',675,&7 &2857
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                      :(67(51 ',9,6,21

                                           12 &5)/




     81,7(' 67$7(6 2) $0(5,&$

         Y
                                                                             25'(5
     &+5,6723+(5 3$8/ 5,9(5$



       7KLV PDWWHU FRPHV EHIRUH WKH &RXUW RQ WKH GHIHQGDQW¶V QRWLFH RI FRQVHQW WR ZDLYH KLV UHYRFDWLRQ

KHDULQJ DQG PRWLRQ IRU VHQWHQFH WR QLQH PRQWKV 8SRQ DJUHHPHQW WKH SDUWLHV VHHN D VHQWHQFH RI QLQH

PRQWKV LQ WKLV PDWWHU 8SRQ UHYLHZ E\ WKH &RXUW WKH ZDLYHU LV $//2:(' DQG LW LV WKH -8'*0(17

RI WKLV &RXUW WKDW GHIHQGDQW &KULVWRSKHU 3DXO 5LYHUD VKDOO EH VHQWHQFHG WR D SHULRG RI QLQH PRQWKV LQ WKH

FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RU LWV DXWKRUL]HG UHSUHVHQWDWLYHV ZLWK FUHGLW IRU WLPH DOUHDG\ VHUYHG

       5XOH  RI WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH DOORZV D GHIHQGDQW WR ZDLYH KLV ULJKW WR D

UHYRFDWLRQ KHDULQJ ZKHUH D GHIHQGDQW NQRZLQJO\ DQG YROXQWDULO\ DGPLWV WKH YLRODWLRQ RXWOLQHG LQ WKH

PRWLRQ IRU UHYRFDWLRQ 7KURXJK KLV SOHDGLQJ 0U 5LYHUD DGPLWV WKH YLRODWLRQ ±DEVFRQGLQJ 0U 5LYHUD

IXUWKHU UHTXHVWV WKDW KLV KHDULQJ LV ZDLYHG DQG WKDW KLV PDWWHU EH DGMXGLFDWHG RQ WKH SOHDGLQJV $V WKH

&RXUW LV VDWLVILHG WKDW 0U 5LYHUD KDV PHW WKH UHTXLUHPHQWV RI 5XOH  WKH ZDLYHU LV DFFHSWHG 

       0U 5LYHUD ZDV VHQWHQFHG WR  PRQWKV LPSULVRQPHQW DQG D PRQWK WHUP RI VXSHUYLVHG UHOHDVH

IRU D YLRODWLRQ RI  86&   J  +LV WHUP RI VXSHUYLVHG UHOHDVH EHJDQ RQ 'HFHPEHU   DQG



  $OVR EHIRUH WKH &RXUW LV D SHWLWLRQ WR UHYRNH GHIHQGDQW &KULVWRSKHU 3DXO 5LYHUD¶V WHUP RI VXSHUYLVHG
UHOHDVH >'(@

  $ NQRZLQJ DQG YROXQWDU\ ZDLYHU RI WKH ULJKW WR D IXOO UHYRFDWLRQ KHDULQJ PD\ EH LQIHUUHG IURP WKH WRWDOLW\
RI WKH FLUFXPVWDQFHV DQG ZLWKRXW D IRUPDO FROORTX\ ZLWK WKH GHIHQGDQW United States v. Farrell  )G
  WK &LU  GLVFXVVLQJ WKH WRWDOLW\ RI FLUFXPVWDQFHV IRXQG LQ WKH UHFRUG  United States v. Stehl
 )G   WK &LU  GLVFXVVLQJ WKH DSSOLFDWLRQ RI )HG 5 &ULP 3  WR UHYRFDWLRQ
SURFHHGLQJV 
ZRXOG KDYH H[SLUHG RQ RU DERXW 'HFHPEHU   7KH SULPDU\ IRFXV LQ IDVKLRQLQJ D VXSHUYLVHG

UHOHDVH UHYRFDWLRQ VHQWHQFH LV RQ WKH EUHDFK RI WUXVW United States Sentencing Guidelines &K  3W

$  E  +RZHYHU WKH VHQWHQFH LPSRVHG XSRQ UHYRFDWLRQ LV ³LQWHQGHG WR VDQFWLRQ WKH >GHIHQGDQW@ IRU

IDLOLQJ WR DELGH E\ WKH FRQGLWLRQV RI FRXUWRUGHUHG VXSHUYLVLRQ´ United States v. Crudup  )G 

 see also United States Sentencing Guidelines &K  3W $  E 

       $EVFRQGLQJ LV D JUDGH & YLRODWLRQ ,Q FRQVLGHUDWLRQ RI 0U 5LYHUD¶V FULPLQDO KLVWRU\ FDWHJRU\ RI

,9 &KDSWHU  RI WKH Sentencing Guidelines UHFRPPHQGV D JXLGHOLQH UDQJH RI  PRQWKV 0U 5LYHUD

KDV EHHQ LQ FXVWRG\ VLQFH RQ RU DERXW 2FWREHU   7KH SDUWLHV DJUHH WKDW D VHQWHQFH RI QLQH

PRQWKV LQ WKH PLGGOH RI WKH JXLGHOLQH UDQJH LV DQ DSSURSULDWH VHQWHQFH 7KH &RXUW DGRSWV WKLV

UHFRPPHQGDWLRQ

       :+(5()25( WKH &RXUW ILQGV WKDW &KULVWRSKHU 3DXO 5LYHUD KDV YLRODWHG WKH WHUPV DQG

FRQGLWLRQV RI WKH MXGJHPHQW DV IROORZV

        $EVFRQGLQJ

       ,7 ,6 7+(5()25( 25'(5(' $1' $'-8'*(' WKDW WKH VXSHUYLVHG UHOHDVH WHUP LV

UHYRNHG DQG WKH GHIHQGDQW LV RUGHUHG FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RU LWV

DXWKRUL]HG UHSUHVHQWDWLYH IRU LPSULVRQPHQW IRU D SHULRG RI  PRQWKV 7KH GHIHQGDQW VKDOO UHFHLYH FUHGLW

IRU WLPH DOUHDG\ VHUYHG

       ,7 ,6 )857+(5 25'(5(' WKDW WKH &OHUN SURYLGH WKH 86 0DUVKDO D FRS\ RI WKLV -XGJPHQW

DQG VDPH VKDOO VHUYH DV WKH FRPPLWPHQW KHUHLQ

       62 25'(5('

       7KLV 6th GD\ RI April 



                                                     BBBBBBBBBBBBBBBBBBBBBB
                                                     /28,6( : )/$1$*$1
                                                     8QLWHG 6WDWHV 'LVWULFW -XGJH
